DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 9, Line 4-11, filed 4/21/2021, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sridhar et al. (US 20110085551), and further in view of Bennett (US 20130083843).

Claim Objections
1 objected to because of the following informalities:  Claim 1, 4th limitation cites "the at least one piece of information" but lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. ("Sridhar" US 20110085551), and further in view of Bennett ("Bennett" US 20130083843).

Regarding claim 1, Sridhar teaches Method for managing staggercast transmissions in a communication network comprising a central device [i.e. source 101] and a user terminal [i.e. receiver 151], the method comprising: 
wherein performing the staggercast transmission includes transmitting at least one main stream and at least one stagger stream, the at least one main stream being delayed with respect to the at least one stagger stream, the at least one stagger stream carrying a signal redundant with, and distinct from, at least part of a signal carried by the at least one main stream, and the at least one stagger stream adapted for use in case of error detection in the signal carried by the at least one main stream; [Sridhar – Para 0016, 0019, Fig. 1: teaches managing staggercast transmissions in a network 150 comprising a source 101, stagger transmitter 110, and a receiver 151. Para 0017, Fig. 1: teaches the primary stream and a secondary stream or staggered stream. Para 0018: teaches the primary stream may be delayed with respect to the staggered stream. Para 0017: teaches the secondary stream is a redundant copy of the primary stream, while the headers of the secondary stream packets can be different from the headers of the corresponding primary stream packets.  Para 0007, 0038: teaches staggered stream packets provide error protection for the primary stream packets]
Sridhar teaches managing staggercast transmissions in a communication network comprising the central device and a user terminal, but does not explicitly teach a plurality of user terminals,
the central device obtaining a profile comprising information relating to a user terminal of the plurality of user terminals; 
the central device adjusting at least one staggercast parameter based on the profile; and
the central device performing a staggercast transmission using the adjusted parameter, 
wherein the at least one piece of information includes at least one of: 
a minimal duration of signal losses for the user terminal; 
a maximal duration of signal losses for the user terminal; 
a power level of a battery comprised in the user terminal; 
a type of a battery comprised in the user terminal; 
an application executed by the user terminal; and 
using habits relating to a use of the user terminal by at least one user.

However, Bennett teaches a plurality of user terminals, [Bennett – Para 0029: teaches a media system that includes one or more devices 503 that simultaneously receive and process multiple media streams through one or more delivery pathways]
the central device obtaining a profile comprising information relating to a user terminal of the plurality of user terminals; [Bennett – Para 0104, 0107: teaches determining initial operating conditions of the device based upon a pathway profile, wherein each pathway profile may include one or more predefined coding configuration(s) that are based upon, e.g., the coding standard, the coding process, the operating condition of the device, and/or available pipeline elements and processing resources of the device. Para 0029: teaches the media system includes one or more devices that simultaneously receive and process multiple media streams]
the central device adjusting at least one staggercast parameter based on the profile; and
the central device performing a staggercast transmission using the adjusted parameter, [Bennett – Para 0104, 0107, Fig. 2: teaches a pathway adaption module which can detect a trigger event indicating a change in operating conditions, Application No.: 16/345,708
wherein the at least one piece of information includes at least one of: 
a minimal duration of signal losses for the user terminal; 
a maximal duration of signal losses for the user terminal; 
a power level of a battery comprised in the user terminal; 
a type of a battery comprised in the user terminal; 
an application executed by the user terminal; and 
using habits relating to a use of the user terminal by at least one user. [Bennett – Para 0107, 0019: teaches Each pathway profile may include one or more predefined coding configuration(s) that are based upon, e.g., the coding standard, the coding process, the operating condition of the device, and/or available pipeline elements and processing resources of the device.  Para 0114: teaches the change in the operating condition may include a change in available power of the device and/or a change in transmission rate of the media stream.
Sridhar and Bennett are analogous in the art because they are from the same field of media stream processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar in view of Bennett to adjusted transmission for the reasons of improving quality of the streams by using the profile to optimize the stream configurations.

 Method according to claim 1, wherein said signal carried by said at least one stagger stream is encoded with a lower resolution than said signal carried by said at least one main stream.  [Sridhar – Para 0020: teaches secondary stream may be encoded to the profile of a mobile device for low resolution]

Regarding claim 3, Sridhar and Bennett teaches Method according to claim 1, wherein said at least one piece of information belongs to the group comprising: 
pieces of information relating to at least one specificity of said given user terminal; and 
pieces of information relating to at least one use of said given user terminal.  [Sridhar – Para 0020: teaches profiles describe resolution, frame rate, and bitrate streams for viewing depending on the mobile device]

Regarding claim 5, Sridhar and Bennett teaches Method according to claim, wherein said at least one staggercast parameter belongs to the group comprising: 
a stagger delay, between a transmission of said at least one stagger stream and a transmission of said at least one delayed main stream; and 
a stagger stream resolution. [Sridhar – Para 0020: teaches profiles for configurations for resolution/frame rate/bitrate streams]

 Computer program product characterized in that it comprises program code instructions for implementing the method according to claim 1, when said program is executed on a computer or a processor.  [Bennett – Para 0014: teaches The processor architecture may be configured in hardware and/or software executed by processing hardware (e.g., a processing unit)]

Regarding claim 9, Sridhar and Bennett teaches Non-transitory computer-readable carrier medium storing a computer program product according to claim 8.  [Bennett – Para 0138: teaches a non-transitory computer readable medium for use with an instruction execution system]

Regarding Apparatus claim 10, Apparatus claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 11, Sridhar and Bennett teaches Central device according to claim 10, wherein the central device comprises the staggercast transmitter. [Sridhar – Para 0016, 0017: teaches a source, such as a video encoder, provides an original stream of packets to the stagger transmitter.  Examiner notes it is well known in the art for the encoder to also include of a transmitter]

Apparatus claim 13, Apparatus claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 2. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Regarding claim 14, Sridhar and Bennett teaches Central device according to claim 10, wherein said central device is configured for executing a method for managing staggercast transmissions according to claim 1. [Sridhar – Para 0016, 0019, Fig. 1: teaches managing staggercast transmissions in a network 150 comprising a stagger transmitter 110 and a receiver 151]

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar and Bennett as applied to claim 1 above, and further in view of Chen et al. ("Chen" US 20160359675).

Regarding claim 4, Sridhar and Bennett teaches Method according to claim 1, wherein said central device belongs to the group comprising a set-top-box, a gateway and a server. [Sridhar – Fig. 1: suggests a source 101, receiver 151] [Bennett – Para 0032: teaches media sources may include an on demand media server 509, broadcast media server 512]
Sridhar and Bennett does not explicitly teach a group comprising a server.

a group comprising a gateway. [Chen – Para 0024, Fig. 1: teaches the network includes stbs 120, 122, 124, connected to the television services by way of gateways 114, 116, 118]
Sridhar, Bennett, and Chen are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Bennett’s central device in view of Chen to gateways for the reasons of improving efficiency by allowing using the gateway to organize and connect to any number or type of node in the network.

Regarding Apparatus claim 12, claim(s) Apparatus claim 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 4. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 4

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar and Bennett as applied to claim 1 above, and further in view of Karthikeyan et al. ("Karthikeyan" US 20160057249).

Regarding claim 7, Sridhar and Bennett do not explicitly teach claim 7.  However, Karthikeyan teaches Method according to claim 1, wherein said central device performs a dynamical gathering of said at least one piece of information, through a communication between said central device and said given user terminal.  [Karthikeyan – Para 0009, 0015: teaches source determining a demand profile through an intermediate device between the source and the destination]
Sridhar, Bennett, and Karthikeyan are analogous in the art because they are from the same field of distributing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Bennett’s profile information in view of Karthikeyan to reception of profile information for the reasons of improving efficiency by determining custom stagger streams at the server due to parameters from the actual devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426